UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1487


CLAUDIA JASMIN GUEVARA-CARRANZA; C.M.M.,

                Petitioners,

          v.

JEFFERSON B. SESSIONS III, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 28, 2017               Decided:   March 17, 2017


Before NIEMEYER, TRAXLER, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioners.  Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Jessica E. Burns, Senior Litigation
Counsel, Maarja T. Luhtaru, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Claudia    Jasmin    Guevara-Carranza      and    her   minor   daughter,

C.M.M., natives and citizens of El Salvador, petition for review

of an order of the Board of Immigration Appeals (Board) dismissing

their appeal from the immigration judge’s denial of Guevara-

Carranza’s      requests   for    asylum,    withholding      of   removal,   and

protection      under   the    Convention     Against    Torture.      We     have

thoroughly reviewed the record, including the transcript of their

merits hearing before the immigration court and all supporting

evidence.    We conclude that the record evidence does not compel a

ruling contrary to any of the administrative factual findings, see

8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence

supports the Board’s decision.              See INS v. Elias–Zacarias, 502

U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons

stated by the Board. In re Guevara-Carranza (B.I.A. Apr. 1, 2016).

We   dispense    with   oral     argument    because    the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                       2